Appeal by the claimant from a decision of the Workmen’s Compensation Board, filed October 27, 1970, which affirmed a Referee’s finding that the claimant was not the legal widow of the deceased. The board found as follows: “Hpon review of the entire record, the Board finds that the social visits to State of Pennsylvania that the deceased and Mrs. Eva Helmer had made on several occasions was not for the purpose of establishing a common-law marriage in such state and therefore Mrs. Eva Helmer is not the statutory widow of deceased entitled to death benefits.” The present record does not factually establish the necessary requirements to consummate a common-law marriage in the State of Pennsylvania. (See Donaldson v. Oesterling & Sons, 28 Pa. D. & C. 2d 583, affd. 199 Pa. Super. Ct. 637.) Decision affirmed, without costs. Herlihy, P. J., Staley, Jr., Cooke, Sweeney and Simons, JJ., concur.